              Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 1 of 32



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ------------------------------------------------------------ X

   VIRGINIA L. GIUFFRE                                               1:19-CV-03377

                                        Plaintiff,                   ECF CASE

                     -against-                                       DECLARATION OF
                                                                     PROF. ROY D. SIMON, JR.


   ALAN DERSHOWITZ,

                                        Defendant.

   ----------------------------------------------------------- X

            Roy D. Simon, Jr., a Distinguished Professor of Legal Ethics Emeritus at Hofstra University
   School of Law and an attorney admitted to practice law and in good standing in New York,
   declares, under penalty of perjury pursuant to 28 U.S.C. § 1746, as follows:

                                                      Introduction

1. On behalf of its client Virginia L. Giuffre (“Plaintiff”), the law firm of Boies, Schiller & Flexner
   LLP (“Boies Schiller” or the “Firm”) has retained me as an expert in the field of professional
   responsibility for lawyers.

2. Boies Schiller has asked for my objective evaluation, analysis, and expert opinion regarding
   whether Boies Schiller representation of Ms. Giuffre against defendant Dershowitz in this matter
   violates the New York Rules of Professional Conduct. This declaration expresses my opinions and
   my analysis.

                                           Brief Summary of Opinions

3. In my opinion, to a reasonable degree of professional certainty, Boies Schiller’s representation of
   Ms. Giuffre against defendant Dershowitz in this matter does not violate the New York Rules of
   Professional Conduct.

4. The disciplinary complaints that Mr. Dershowitz filed against attorneys from Boies Schiller (David
   Boies and Sigrid McCawley), which raised many of the same issues raised in his motion to
   disqualify, have all been dismissed. The complaints submitted by Mr. Dershowitz in these three
         Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 2 of 32
Declaration of Professor Roy D. Simon, Jr.                                                          2

jurisdictions were more than 100 pages long (including multiple exhibits) and fully set forth his
evidence against the Boies Schiller attorneys. The submissions include much of the identical language
he has put before this Court in his declaration. Whether or not the dismissals have collateral
estoppel effect under New York law (a question of law on which I am not an expert and do not
opine), the dismissals by disciplinary authorities in New York, the District of Columbia, and Florida
are significant, highly relevant, and should be dispositive here. Out of respect for the diligence and
expertise of the disciplinary authorities in New York, D.C., and Florida, this Court should give
substantial weight to the fact that each jurisdiction, after investigating the facts and applying the
Rules of Professional Conduct, dismissed Mr. Dershowitz’s charges. In particular:

           a. In New York, the Grievance Committee for New York’s Ninth Judicial District
               conducted an investigation into the complaint Mr. Dershowitz filed against David
               Boies.   After that investigation concluded, the Chairperson of the Grievance
               Committee wrote a letter to Mr. Boies dated December 31, 2018 stating: “After
               deliberation, the Committee determined that there was no breach of the Rules
               of Professional Conduct on your part.” (Emphasis added.)

           b. In Florida, after an investigation, Bar Counsel sent Mr. Dershowitz a “Letter
               Report of No Probable Cause Finding by the Grievance Committee” dated June
               14, 2019. The letter informed Mr. Dershowitz that “the committee determined
               that there is no probable cause for further disciplinary proceedings in this matter”
               and expressly stated that “the documentation provided in this case does not show
               that you were a client of Ms. McCawley’s law firm.” (Emphasis added.)

           c. In the District of Columbia, where Mr. Dershowitz filed the same complaint against
               Sigrid McCawley that he filed against her in Florida, the D.C. Office of Disciplinary
               Counsel wrote a letter to Mr. Dershowitz dated September 10, 2018 notifying him
               that it had “completed its investigation” and that “we do not find clear and
               convincing evidence that Ms. McCawley or any other member of Boies
               Schiller Flexner, LLP (the firm) represented you.” (Emphasis added.) The
               letter added that the Office of Disciplinary Counsel did “not find sufficient evidence
               to suggest that Mr. Sires and others were not properly screened consistent with the
               requirements of Rule 1.18.”
       Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 3 of 32
Declaration of Professor Roy D. Simon, Jr.                                                      3

   5. I agree with the conclusion of the Florida, New York and District of Columbia bar
      authorities that Mr. Dershowitz was never a client of Boies Schiller and that the Firm’s
      lawyers are not violating the Rules of Professional Conduct by representing Ms. Giuffre in
      her suit against Mr. Dershowitz. I have reached these conclusions for the following reasons:

         a. Boies Schiller never represented Mr. Dershowitz. Mr. Dershowitz’s supposed belief
             that Boies Schiller represented him has no ethical consequence because it is not a
             reasonable belief and is not accompanied by any of the usual indicia of an attorney-
             client relationship, such as a retainer agreement, a fee payment, the provision of
             legal advice, or an appearance in a proceeding.

         b. Because Boies Schiller has never represented Mr. Dershowitz, he is not a “former
             client” of Boies Schiller and cannot invoke Rule 1.9(a) of the New York Rules of
             Professional Conduct as the basis for his motion to disqualify.

         c. Mr. Dershowitz was (for about eight days) a “prospective client” of Boies Schiller,
             but the Firm rejected Mr. Dershowitz as a client before it had commenced
             representing him because the Firm learned that it had a conflict of interest. The
             Firm’s duties to a former prospective client such as Mr. Dershowitz are governed
             by Rule 1.18 of the New York Rules of Professional Conduct.

         d. Boies Schiller has taken all steps required under Rule 1.18 to avoid disqualification.
             Specifically:

                  i. Boies Schiller did not receive any information from Mr. Dershowitz that
                     could be “significantly harmful” to him in the present matter within the
                     meaning of Rule 1.18(c). All of the information Mr. Dershowitz provided to
                     Boies Schiller was readily available from the public court file and/or had
                     been broadly and deliberately publicized by Mr. Dershowitz during an
                     appearance on the “Today” show (and other television shows) as well as in
                     op-ed pieces that he published in widely circulated newspapers. The
                     information was thus “generally known” and fell outside the scope of
                     “confidential information” as defined in New York Rule 1.6(a).

                 ii. The Firm took reasonable measures to avoid exposure to more disqualifying
                     information than was reasonably necessary to determine whether Boies
       Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 4 of 32
Declaration of Professor Roy D. Simon, Jr.                                                       4

                   Schiller could (and should) agree to represent Mr. Dershowitz. In particular,
                   Mr. Sires asked Mr. Dershowitz only for the “complaint and other
                   submissions.” Mr. Sires did not ask Mr. Dershowitz for any other
                   information, much less privileged or confidential information. Mr.
                   Dershowitz sent an unsolicited memorandum that Mr. Dershowitz
                   simultaneously copied to multiple “friends,” but Mr. Sires read it only to
                   help him determine whether to recommend that Boies Schiller accept Mr.
                   Dershowitz’s request for representation.

               iii. As soon as the Firm learned that it had to reject Mr. Dershowitz’s request
                   for representation due to a conflict of interest, the Firm communicated its
                   rejection to Mr. Dershowitz.

               iv. The Firm complied with Rule 1.18(d)(2)(i) by promptly and reasonably
                   notifying lawyers and non-lawyers within the Firm that Mr. Sires and Mr.
                   Singer were prohibited from participating in the representation of Ms.
                   Giuffre in any manner.

               v. The Firm promptly and reasonably complied with Rule 1.18(d)(2)(ii) by
                   implementing effective screening procedures to prevent the flow of
                   information about Mr. Dershowitz’s matter to the Boies Schiller lawyers
                   handling Ms. Giuffre’s matter, and that screen remains in effect today.

               vi. The Firm complied with Rule 1.18(d)(2)(iii) by apportioning no part of the
                   fee from representing Ms. Giuffre to the personally disqualified lawyers (Mr.
                   Sires and Mr. Singer) – and since Boies Schiller is representing Ms. Giuffre
                   pro bono, no one at Boies Schiller will receive a fee for representing her.

              vii. The Firm promptly complied with Rule 1.18(d)(2)(iv) by giving written
                   notice to Mr. Dershowitz, both via a first class letter and via email, that
                   Boies Schiller had screened Mr. Sires and Mr. Singer from a matter that
                   was adverse to Professor Dershowitz. (This written notice also satisfied the
                   Firm’s pursuant to Florida Rule 4-1.18(d)(2)(B), which is identical to New
                   York Rule 1.18(d)(2)(iv).)
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 5 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                           5

6. Boies Schiller and individual Boies Schiller lawyers are not disqualified under the advocate-witness
   rule, Rule 3.7 of the New York Rules of Professional Conduct. At this stage of the proceedings,
   Mr. Dershowitz’s reasons for calling David Boies or Sigrid McCawley are purely speculative. His
   pleadings do not satisfy the Rule 3.7(a) standard that either Mr. Boies or Ms. McCawley is “likely
   to be a witness on a significant issue of fact”, and they do not satisfy the Rule 3.7(b) standard that
   the testimony of Mr. Boies or Ms. McCawley (or the testimony of any other lawyer in the Firm)
   “may be prejudicial to the client” (Ms. Giuffre). Mr. Dershowitz has advanced no concrete
   evidence of his conspiracy theory. The Second Circuit has established a high bar for disqualifying
   a law firm under Rule 3.7, and Mr. Dershowitz does not come close to surmounting that bar.

7. An independent ground for denial of Mr. Dershowitz’s motion to disqualify is laches. He has
   waited too long to bring the motion. He has known about the supposed conflict for more than
   four years and has expressly threatened several times during that period to file a motion to
   disqualify. Ms. Giuffre has now been represented by Boies Schiller for over four years. She would
   suffer severe prejudice to her case if the Court were to disqualify the Firm, and she would have
   substantial trouble finding replacement counsel because Boies Schiller is representing her pro bono.

                                    My Qualifications as an Expert

8. This section summarizes my qualifications as an expert in the field of legal ethics and professional
   responsibility. (My full curriculum vitae is attached to this report as Exhibit A.)

9. I was the Howard Lichtenstein Distinguished Professor of Legal Ethics at Hofstra University
   School of Law from 2003 until I voluntarily resigned from my position at Hofstra effective
   September 1, 2011. Since that time, I have held the position of Distinguished Professor of Legal
   Ethics Emeritus at Hofstra University School of Law. Although I am no longer teaching in the
   classroom, I continue to publish books on professional conduct for lawyers, and I continue to
   participate actively in bar committees relating to professional responsibility and the Rules of
   Professional Conduct.

10. I am admitted to practice law and am an active member in good standing of the Bar in New York.
   I frequently advise lawyers in New York and elsewhere regarding issues of professional conduct,
   conflicts of interest, legal malpractice, fiduciary duties, and related issues. I sometimes serve as an
   expert consultant and expert witness regarding those issues.
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 6 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                          6

11. I received my Bachelor of Arts degree cum laude in 1973 from Williams College in Williamstown,
   Massachusetts. I received my J.D. in 1977 from New York University School of Law, where I
   served as Editor-in-Chief of the New York University Law Review. After graduating from law school,
   I clerked for the Hon. Robert R. Merhige, Jr. in the United States District Court for the Eastern
   District of Virginia for one year, then practiced law for five years in Chicago before becoming a
   full-time law professor.

12. I was a full-time professor in the law school at Washington University in St. Louis from 1983 to
   1992, receiving tenure in 1989. I joined the faculty of Hofstra University School of Law with
   tenure in 1992. I resigned from Hofstra in 2011 to pursue other interests.

13. From 1985 through 2009, I taught a law school course in professional responsibility for lawyers at
   least once each year (a total of about thirty-five times).

14. Since 1986, I have devoted virtually all of my scholarly time and effort to the field of professional
   responsibility (often called “legal ethics”). I am the author or co-author of two annual (or nearly
   annual) books on legal ethics, which I describe below.

15. I spend a substantial amount of time in bar association activities relating to legal ethics in New
   York State. My present and past positions include:

           a. Chair (2014-2016), Co-Chair (2016-present), Chief Reporter (since 2003), and member
               (since 2000) of the New York State Bar Association’s Committee on Standards of
               Attorney Conduct (“COSAC”), which monitors and proposes changes to the New York
               Rules of Professional Conduct and other regulations of New York lawyers.

           b. Member (1995-present) and former Chair (2008-2011) of the New York State Bar
               Association Committee on Professional Ethics.

           c. Former member (1993-2012) and former Chair (1996-1998) of the Nassau County Bar
               Association Professional Ethics Committee.

           d. Former member (2005-2008) of the New York City Bar Committee on Professional
               Responsibility.

           e. Former member (2002-2005 and 2012-2015) of the New York City Bar Committee on
               Professional Ethics.
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 7 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                          7

           f. Former member (1995-1998) of the New York City Bar Committee on Professional
               Discipline.

           g. Former member (2005-2006) of the New York City Bar’s Task Force on the Role of
               the Lawyer in Corporate Governance (a special task force that has completed its work).

           h. Former chair (1993) of the Section on Professional Responsibility of the Association of
               American Law Schools.

                                               Publications

16. In the last ten years, I have written or co-authored the following books:

               a. SIMON’S NEW YORK RULES OF PROFESSIONAL CONDUCT ANNOTATED (Thomson
                   Reuters, 20th ed. 2019) (with co-author Nicole Hyland). This 2,000-page treatise,
                   of which I was the sole author from 1995 until 2015, annotates and explains the
                   New York Rules of Professional Conduct and other sources regulating New York
                   lawyers. (From 1995 through 2008, the book was entitled SIMON’S NEW YORK
                   CODE      OF   PROFESSIONAL RESPONSIBILITY ANNOTATED.) In January 2015, the
                   New York State Bar Association Committee on Professional Ethics presented me
                   with the Sanford D. Levy Memorial Award for my “contributions to the field of
                   legal ethics,” including this book.

               b. REGULATION OF LAWYERS: STATUTES AND STANDARDS (Wolters Kluwer, 30th
                   ed. 2019) (co-authored by Professors Stephen Gillers and Andrew Perlman). This
                   annual volume compiles and annotates the ABA Model Rules of Professional
                   Conduct, the New York Rules of Professional Conduct, and various statutes, court
                   rules, and other sources governing lawyers.

               c. LAWYERS AND THE LEGAL PROFESSION: CASES AND MATERIALS (LexisNexis, 4th
                   ed. 2009) (co-authored by Professors Carol Needham and Burnele Powell). This is
                   a textbook for law students taking legal ethics. I have been the lead co-author since
                   1992.

17. From its inception in April 1998 until it ceased publication shortly after the death of its publisher
   (Lazar Emanuel) in November 2011, I published an article virtually every month (more than 160
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 8 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                               8

   total articles) in the New York Professional Responsibility Report (“NYPRR”), a monthly newsletter with
   articles of interest to lawyers who practice in New York.

18. In December 2016, I published Roy Simon, Monroe Freedman: Friend, Role Model, and Colleague, 44
   HOFSTRA L. REV. 275 (2016).

19. In 2010, I published the Forward in Symposium: The Ethics of Lawyers in Government, 38 HOFSTRA L.
   REV. 825 (2010).

20. In 2015, I published articles in the first several issues of a new publication entitled New York Legal
   Ethics Reporter. The article titles were as follows:

           Rules Permitting Out-Of-State Lawyers to Practice Temporarily in New York: Temporarily Out of Order
           (Mar. 2015)

           New York Professional Responsibility Developments Since November 2011: Part 2 – The Battle Over Pro
           Bono (Feb. 2015)

           New York Professional Responsibility Developments Since November 2011: Part 1 (Jan. 2015)

21. Since 1991, I have published a column entitled “Developments in the Regulation of Lawyers” at
   least once a year (twice a year until 2017) in the newsletter of the Professional Responsibility Section
   of the Association of American Law Schools, a publication circulated primarily to other law
   professors who teach professional responsibility courses.

                          Documents Reviewed in Forming My Opinions

22. In working on this matter and forming my opinions, I reviewed all or parts of the following
   documents:

       •   August 18, 2017 Complaint of Alan Dershowitz against Sigrid McCawley to the Office of
           Disciplinary Counsel, Board on Professional Responsibility, for the District of Columbia
           Court of Appeals (with redactions)
       •   August 28, 2017 Complaint of Alan Dershowitz against Sigrid McCawley to the Attorney
           Consumer Assistance Program of the Florida Bar (with redactions)
       •   November 28, 2017 Complaint of Alan Dershowitz against David Boies to the State of New
           York Attorney Grievance Committee for the Ninth Judicial District (with redactions)
       •   March 9, 2018 Answer of David Boies to Alan Dershowitz’s New York Attorney Grievance
           Complaint (with redactions)
              o Exhibit 1 – December 1, 2017 Affidavit of David Boies (redacted)
              o Exhibit 2 – July 25, 2006 Palm Beach Police Report
        Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 9 of 32
Declaration of Professor Roy D. Simon, Jr.                                                       9

           o Exhibit 3 – November 20, 2015 Declaration of Virginia Giuffre
           o Exhibit 4 – September 3, 2008 Victim Notification Letter from U.S. Department
               of Justice to Virginia Giuffre
           o Exhibit 5 – November 6, 2017 Declaration of Professor Paul G. Cassell (redacted)
           o Exhibit 6 – October 6, 2017 Affidavit of J. Stanley Pottinger (redacted)
           o Exhibit 7 – November 22, 2017 Stephen N. Zack Affidavit (redacted)
           o Exhibit 8 – April 8, 2016 Press Release “Lawyers Acknowledge Mistake In Filing
               Sexual Misconduct Charges Against Professor Dershowitz”
           o Exhibit 9 – November 24, 2017 Affidavit of Carlos M. Sires
           o Exhibit 10 – November 27, 2017 Affidavit of Stuart H. Singer
           o Exhibit 11 – E-mail chain between Carlos M. Sires, Alan Dershowitz, and attorneys
               from Sweder & Ross LLP
           o Exhibit 12 – February 9, 2015 Memorandum from Nicholas A. Gravante, Jr., to
               Boies Schiller Employees Screening Carlos Sires and Stuart Singer from Virginia
               Roberts Matter
           o Exhibit 13 – November 30, 2017 Affidavit of Sigrid S. McCawley (redacted)
           o Exhibit 14 – September 8, 2009 Excerpt of Deposition Transcript of Juan Alessi
           o Exhibit 15 – Excerpts from July 29, 2009 and August 7, 2009 Deposition Transcript
               of Alfredo Rodriguez
           o Exhibit 16 – November 1, 2017 Affidavit of David S. Stone (redacted)
           o Exhibit 17 – August 22, 2016 E-mail from Jon L. Mills to Alan Dershowitz’s
               Appellate Counsel (redacted)
           o Exhibit 18 – October 17, 2016 E-mail from Edward Evans (Boies Schiller Director
               of Communications) to journalist Simon van Zuylen-Wood in response to
               statements by Alan Dershowitz in Boston Magazine
           o Exhibit 19 – May 1, 2017 Affidavit of Sarah Ransome (redacted)
   •   September 10, 2018 Letter of Assistant Disciplinary Counsel Gayle Marie Brown Driver
       of the Washington D.C. Office of Disciplinary Counsel dismissing Alan Dershowitz’s
       Complaint
   •   December 31, 2018 Letter of the State of New York Attorney Grievance Committee for
       the Ninth Judicial District dismissing Alan Dershowitz’s Complaint
   •   April 16, 2019 Complaint of Virginia L. Giuffre against Alan Dershowitz (Virginia L. Giuffre
       v. Alan Dershowitz, S.D.N.Y., Case No. 19-cv-03377 [LAP])
           o Exhibit 1 – November 28, 2018 Miami Herald article, “Even from jail, sex abuser
               manipulated the system. His victims were kept in the dark”
           o Exhibit 2 – December 1, 2018 “Letter to the Editor: Alan Dershowitz responds to
               Raw Story report”
           o Exhibit 3 – Letter to the Editor of the Miami Herald from Alan Dershowitz
           o Exhibit 4 – December 4, 2018 LawandCrime.com article, “Dershowitz Goes Off on
               Woman Who Made Underage Sex Allegations: ‘She Should Be Seriously
               Punished’”
           o Exhibit 5 – December 5, 2018 Letter to the Editor of The Harvard Crimson from Alan
               Dershowitz
       Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 10 of 32
Declaration of Professor Roy D. Simon, Jr.                                                     10

          o Exhibit 6 – Image of March 2, 2019 Tweet posted by Alan Dershowitz
               (@AlanDersh)
          o Exhibit 7 – January 13, 2006 Letter of Guy P. Fronstin (counsel to Jeffrey Epstein)
               to Lanna Belohlavek, Assistant State Attorney at Office of the State Attorney, West
               Palm Beach, Florida
          o Exhibit 8 – March 2003 Vanity Fair article, “The Talented Mr. Epstein”
          o Exhibit 9 – Axios.com article, “Alan Dershowitz says he's still advising Jeffrey
               Epstein”
          o Exhibit 10 – March 4, 2019 Letter to the Editor of The New York Times from Jeffrey
               Epstein’s Attorneys (Kenneth W. Starr, Martin G. Weinberg, Jack Goldberger and
               Lilly Ann Sanchez), “Jeffrey Epstein’s Attorneys: A Fair Plea Deal”
          o Exhibit 11 – January 15, 2015 article/interview with Alan Dershowitz published
               on Law.com (originally published on The American Lawyer), “Prof. Dershowitz, Tell
               Me How You Really Feel”
          o Exhibit 12 – April 12, 2019 Affidavit of Maria Farmer
          o Exhibit 13 – April 5, 2019 Affidavit of David S. Stone
          o Exhibit 14 – April 8, 2019 Affidavit of Sarah Ransome
          o Exhibit 15 – December 9, 2015 E-mails from Alan Dershowitz to David Boies
          o Exhibit 16 – December 19, 2018 Miami Herald article, “An Epstein sex case is
               settled; Dershowitz denies latest allegation”
   •   June 3, 2019 Declaration of Alan Dershowitz in Support of Motion to Disqualify
          o Exhibit A – April 16, 2019 Complaint of Virginia L. Giuffre against Alan
               Dershowitz in United States District Court Southern District of New York
          o Exhibit B – May 6, 2019 Disqualification Letter from Howard M. Cooper to Boies
               Schiller
          o Exhibit C – May 9, 2019 E-mail from Joshua I. Schiller to Howard M. Cooper
          o Exhibit D – March 5, 2011 DailyMail article, “Teenage girl recruited by paedophile
               Jeffrey Epstein reveals how she twice met Bill Clinton”
          o Exhibit E – April 8, 2016 Statement of Louis J. Freeh; January 22, 2016 Letter of
               Louis J. Freeh to Alan Dershowitz; April 6, 2015 FOIA Request from Patti Bescript
               to FOIA Officer for the Department of Homeland Security; January 15, 2016
               Response from Department of Homeland Security FOIA/PA Officer to Patti
               Bescript’s FOIA Request; March 9, 2019 Letter of James R. Bucknam, President
               and Chief Executive Officer of Freeh Group International Solutions, LLC
          o Exhibit F – Joint Statement of Brad Edwards, Paul Cassell and Alan Dershowitz
               regarding Settlement
          o Exhibit G – April 6, 2015 United States District Court for the Southern District of
               Florida Order Denying Petitioners’ Motion to Join Under Rule 21 and Motion to
               Amend Under Rule 15
          o Exhibit H – E-mail chain between Alan Dershowitz, Carlos M. Sires, and attorneys
               from Sweder & Ross LLP
          o Exhibit I – February 10, 2015 Letter of Nicholas A. Gravante, Jr., to Alan
               Dershowitz
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 11 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                           11

              o Exhibit J – Westlaw printout of October 31, 2013 Decision and Order in Madison
                   92nd Street Associates, LLC v. Marriot International, Inc., Host Hotels & Resorts, Inc.,
                   Diamondrock Hospitality Co., and the New York Hotel & Motel Trades Counsel, AFL-CIO,
                   S.D.N.Y., Case No. 13 Civ. 291 (CM).
       •   June 4, 2019 Declaration of Bruce A. Green in Support of Motion to Disqualify
              o Exhibit A – Curriculum Vitae of Bruce A. Green
       •   June 6, 2019 Memorandum of Law in Support of Alan Dershowitz’s Motion to Disqualify
       •   June 12, 2019 Letter of Aidala, Bertuna & Kamins to Judge Preska regarding Pre-Motion
           Conference
       •   June 17, 2019 Letter of Joshua I. Schiller to Judge Preska regarding Pre-Motion
           Conference
       •   June 17, 2019 Order regarding Pre-Motion Conference
       •   June 17, 2019 Letter of Florida Bar Counsel Joi L. Pearsall to Alan Dershowitz closing Alan
           Dershowitz’s Complaint
                                           Factual Background

23. I am assuming the truth of the facts set forth in this section.

   Jeffrey Epstein went to prison for sexually abusing minors, including Ms. Giuffre

24. Between 1999 and 2007, a billionaire named Jeffrey Epstein, who was a close friend of defendant
   Alan Dershowitz, sexually abused more than thirty underage girls. In 2008, after the FBI and the
   United States Attorney’s Office for the Southern District of Florida had investigated Mr. Epstein’s
   misconduct, Mr. Epstein entered into a secret plea deal with federal authorities. Under the deal,
   the federal government agreed not to prosecute Mr. Epstein or his collaborators on federal charges,
   and Mr. Epstein pled guilty to two state law felonies (felony solicitation of prostitution and
   procurement of minors to engage in prostitution). He was sentenced to 18 months in prison
   followed by 12 months of community control (i.e., house arrest), and he was designated as a
   registered sex offender.

25. Plaintiff Virginia Guiffre (formerly Virginia Roberts) was one of Mr. Epstein’s underage victims.
   She filed a civil action against Mr. Epstein in Florida federal court captioned Jane Doe 102 v. Epstein.
   Mr. Epstein settled with Ms. Giuffre on a confidential basis.

26. Separately, two other victims of Mr. Epstein’s sexual abuse filed a civil rights suit in a Florida
   federal court. The suit alleged that the federal government’s agreement not to prosecute Mr.
   Epstein on federal charges violated the Crime Victims’ Right Act (“CVRA”) because the victims
   of Mr. Epstein’s sexual abuse had not been notified in advance of the deal. The plaintiffs in the
           Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 12 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                       12

   CVRA suit were represented by two lawyers – Florida attorney Bradley Edwards and former
   United States District Judge Paul G. Cassell. The CVRA suit remains pending.

27. In 2011, after a British reporter published an article about Ms. Giuffre, Bradley Edwards
   interviewed Ms. Giuffre as a potential witness in the CVRA suit. Ms. Giuffre identified various
   friends of Mr. Epstein to whom she had been trafficked for sex, including Alan Dershowitz. After
   determining that Ms. Giuffre’s allegations against Mr. Dershowitz were credible, Mr. Edwards and
   Mr. Cassell agreed to represent her pro bono and filed a motion seeking to add her as a plaintiff in
   the CVRA suit. In that motion, they attached an affidavit from Ms. Giuffre specifically identifying
   Mr. Dershowitz as one of her abusers.

28. Immediately after the motion to add Ms. Giuffre to the CVRA suit was filed, Mr. Dershowitz went
   on national television attacking Ms. Giuffre and denying the allegations. He also attacked her
   lawyers, Paul Cassell and Bradley Edwards, calling them “unethical,” saying they should be
   “disbarred,” and stating they were “prepared to lie, cheat and steal.” He proceeded to call Ms.
   Giuffre a “liar” a “prostitute” and a “bad mother.”

   Boies Schiller’s confirms Ms. Giuffre’s credibility and agrees to represent her

29. In June 2014, David Boies had been asked by Stanley Pottinger, a former Assistant Attorney
   General in Charge of the Civil Rights Division of the United States Department of Justice, to assist
   in representing Ms. Giuffre. After Mr. Boies sought and received assurance from Mr. Pottinger
   that Ms. Giuffre was credible, Mr. Boies personally met with Ms. Giuffre. Satisfied that her
   allegations against Mr. Dershowitz were credible, Mr. Boies agreed to represent her pro bono.

30. On January 6, 2015, Mr. Cassell and Mr. Edwards sued Mr. Dershowitz for defamation, Edwards
   & Cassell v. Dershowitz, No. 15-000072 (17th Judicial Circuit for Broward County, Florida) (the
   “Defamation Action”). Ms. Guiffre was a fact witness in that case and was represented by attorney
   Sigrid McCawley of Boies Schiller, who first became involved in the matter on February 3, 2015.
   (Mr. Edwards and Mr. Cassell ultimately settled the Defamation Action against Mr. Dershowitz
   on confidential terms.)

31. Boies Schiller also represented Ms. Giuffre in an appeal to Florida’s Fourth District Court of
   Appeals in the Defamation Action, and in Giuffre v. Maxwell, Case No. 15-CV-0743 (S.D.N.Y.),
   which was filed in September 2015 before Judge Sweet in the Southern District of New York along
   with related appeals to the Second Circuit arising out of that matter. The Maxwell case was
           Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 13 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                          13

   extensively litigated and involved multiple witnesses relating to the Epstein abuse issues and
   significant motion practice. The Maxwell case settled on the eve of a four week jury trial, but related
   appeals to the Second Circuit remain pending.

   Boies Schiller declines to represent Alan Dershowitz in the Defamation Action

32. As mentioned above, on January 6, 2015, Bradley Edwards and Paul Cassell filed their Defamation
   Action against Mr. Dershowitz in Florida state court. The suit arose out of Mr. Dershowitz’s
   attacks on them on national television. Ms. Giuffre was not a party to that action but she was a
   third-party witness.

33. On January 14, 2015, Mr. Dershowitz published an op-ed piece in the Wall Street Journal denying
   Ms. Giuffre’s allegations. On January 22, 2015, Mr. Dershowitz was interviewed on the Today
   show regarding Ms. Giuffre’s allegations that he had engaged in sex with her at Jeffrey Epstein’s
   homes and ranch when she was an underage girl. Mr. Dershowitz denied Ms. Giuffre’s allegations,
   called her a categorical liar, and presented details about some of his evidence to refute Ms. Giuffre
   (e.g., he said he had “never seen her ... never met her,” he accused Ms. Giuffre of submitting a
   “perjured affidavit,” claimed he “couldn’t have been in the places she said”). Mr. Sires, who
   happened to see this interview and wrote a “note of support” to Mr. Dershowitz. Mr. Dershowitz
   asked Mr. Sires to call him, and they spoke later that day. Mr. Dershowitz repeated the statements
   he had made during his Today show interview, then indicated that he would like Mr. Sires to join
   his defense team in the Defamation Action but could not afford Boies Schiller’s rates. Mr. Sires
   responded that he would have to run a conflicts check before agreeing to any representation, and
   that only the Firm’s Chairman, David Boies, could decide whether to accept the representation or
   agree on a fee schedule. Nothing that Mr. Dershowitz said during the phone conversation differed
   from what Mr. Dershowitz had said publicly earlier in the day during his interview on the Today
   show. Mr. Sires never spoke with Mr. Dershowitz on the telephone again.

34. After Mrs. conferred with Boies Schiller partner Stuart Singer, Mr. Sires wrote an email to Mr.
   Dershowitz saying, “Stuart and I think we can provide help. We think a meeting would be a good
   idea.” The purpose of the proposed meeting was to learn more information so that Boies Schiller
   and Mr. Boies himself could decide whether to represent Mr. Dershowitz, and on what terms.
   (This proposed meeting never took place.)
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 14 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                      14

35. Mr. Sires also asked Mr. Dershowitz to send him “the complaint and other submissions” to the
   court in the Defamation Action. Mr. Sires did not request or receive any confidential facts or any
   ideas or strategy suggestions from Mr. Dershowitz. Mr. Sires did receive an unexpected and
   unsolicited email from Mr. Dershowitz while Boies Schiller was still considering whether to accept
   the case, but that email was addressed to “Dear Friends” and contained nothing beyond what Mr.
   Dershowitz had said publicly on the Today show. Mr. Sires did not share Mr. Dershowitz’s
   memorandum with Mr. Boies or discuss its contents with him.

36. While Boies Schiller was still considering whether to represent Mr. Dershowitz, Mr. Sires sent Mr.
   Dershowitz a case and a section of the Restatement of Torts addressing a person’s conditional
   privilege to speak in self-defense to preserve his reputation. Mr. Sires did not accompany the case
   or Restatement section with any legal advice.

37. On January 30, 2015, before Boies Schiller had agreed to represent Mr. Dershowitz and before
   the proposed meeting with Mr. Dershowitz had taken place, Mr. Sires learned that Boies Schiller
   was already representing Ms. Giuffre and therefore could not represent Mr. Dershowitz. On the
   same day, Mr. Sires wrote to Mr. Dershowitz informing him that although Boies Schiller had
   “hoped” it could assist him, the Firm could not represent him due to a conflict. Mr. Dershowitz
   responded later that day with an email saying, “Darn. I was really hoping you could come on
   board. Thanks for considering it.”

38. On February 9, 2015, Boies Schiller General Counsel Nicholas Gravante sent a screening
   Memorandum to “All Employees” at Boies Schiller on the subject of “Ethical Wall: Virginia
   Roberts [Giuffre] (Carlos Sires and Stuart Singer).” I have not seen any evidence that this screen
   has been breached.

   Mr. Dershowitz threatens to move to disqualify Boies Schiller but does not do so

39. In February 2015, Boies Schiller partner Sigrid McCawley began representing Ms. Giuffre with
   respect to Ms. Giuffre’s role as a third-party witness in the Defamation Action. Mr. Dershowitz
   would have learned about her representation of Ms. Giuffre within a matter of weeks. In March
   2016, Mr. Dershowitz threatened to file a motion disqualify Boies Schiller from representing Ms.
   Giuffre, but he never filed such a motion.

40. In August 2016, during Ms. Giuffre’s appeal to Florida’s Fourth District Court of Appeal, Mr.
   Dershowitz’s attorney threatened to move to disqualify Boies Schiller and supported the threat
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 15 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                            15

   with an unsigned affidavit headed “Affidavit of Alan Dershowitz in Support of Motion to Disqualify
   the Law Firm of Boies Schiller & Flexner On the Grounds That Partners Carlos Sires and Stuart
   Singer Had Confidential Lawyer-Client Communications with Me Regarding this Case.” That
   unsigned affidavit contained the same allegations that Mr. Dershowitz is making against Boies
   Schiller here, but Mr. Dershowitz did not file the threatened motion to disqualify.

41. In 2017, Mr. Dershowitz filed grievances in New York against David Boies and in the District of
   Columbia and Florida against Sigrid McCawley. The complaints in all three grievances are
   virtually identical and contain much of the same language found in Mr. Dershowitz’s motion to
   disqualify in this case. As noted above, disciplinary authorities in all three jurisdictions investigated
   Mr. Dershowitz’s grievances and dismissed them without holding a hearing. All three found no
   violation of the Rules of Professional Conduct, and the Florida and D.C. disciplinary authorities
   expressly found insufficient evidence that any attorney at Boies Schiller had ever formed an
   attorney-client relationship with Mr. Dershowitz.

42. Mr. Dershowitz has alleged that Boies Schiller has conspired with Ms. Giuffre and others to accuse
   Mr. Dershowitz of improper sexual relations with himself and others as part of a scheme to extort
   money from Leonard Wexner, who is a billionaire. Mr. Dershowitz has not provided specific
   evidence of this alleged conspiracy.

                                          Analysis and Opinions

43. In this section of my declaration I will set forth my opinions and the grounds for each one.

   A.      The Dismissals of Mr. Dershowitz’s Grievances Are Entitled to Great Weight

44. Mr. Dershowitz filed three virtually identical grievances against Boies Schiller lawyers in New
   York, the District of Columbia, and Florida, all based on the same allegations he has made here,
   often using language identical to the language in his motion to disqualify Boies Schiller in this
   matter. All of these grievances were investigated by disciplinary authorities and were then
   dismissed. The disciplinary authorities in all three jurisdictions did not even find that Mr.
   Dershowitz’s disciplinary complaints merited a hearing.

45. In my opinion, the Court should give substantial and perhaps dispositive weight to the fact that in
   three separate jurisdictions, disciplinary authorities who spend day in and day out studying the
   Rules of Professional Conduct and attorney wrongdoing, dismissed Mr. Dershowitz’s grievances
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 16 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                           16

   without even convening a disciplinary hearing. In my opinion the dismissals are telling and highly
   relevant, especially since these disciplinary authorities were presented with the very same
   information and arguments that Mr. Dershowitz has put before this Court.

46. The complaints submitted by Mr. Dershowitz in these three jurisdictions were not typical
   complaints. They were more than 100 pages long (including a table of contents and multiple
   exhibits) and they fully set forth Mr. Dershowitz’s evidence and inferences against the Boies Schiller
   attorneys. Disciplinary authorities in each jurisdiction investigated his complaints and then
   dismissed them without even finding it necessary to convene a hearing. This indicates that Mr.
   Dershowitz’s grievances did not even indicate probable cause to believe that lawyers from Boies
   Schiller had violated the Rules of Professional Conduct. Out of respect for the diligence and
   expertise of the disciplinary authorities in New York, the District of Columbia, and Florida, this
   Court should at the very least give substantial weight to the fact that each jurisdiction’s disciplinary
   authorities, after investigating the facts and measuring them against the Rules of Professional
   Conduct, dismissed all of Mr. Dershowitz’s charges.

   B.      Mr. Dershowitz Is Not a Former Client of Boies Schiller

47. Rule 1.9 of the New York Rules of Professional Conduct, entitled “Duties to Former Clients,”
   provides, in relevant part, as follows:

           (a) A lawyer who has formerly represented a client in a matter shall not thereafter
           represent another person in the same or a substantially related matter in which that
           person’s interests are materially adverse to the interests of the former client unless the
           former client gives informed consent, confirmed in writing. [Emphasis added.]

48. The plain language of Rule 1.9(a) makes clear that the rule applies only when the person invoking
   the rule is a “former client.” Whether a person was ever a “client” depends primarily on whether
   the person had a reasonable belief that he or she was a client. Mr. Dershowitz purports (now) to
   have such a belief, but whether this belief was reasonable depends on various factors, such as
   whether the person signed a retainer agreement or paid a fee, and whether the lawyers provided
   legal advice or appeared on his behalf in a proceeding. None of that happened here. Mr.
   Dershowitz’s mere subjective belief is not enough. The belief must be objectively reasonable for
   the particular person in light of all of the facts and factors. In my opinion, Mr. Dershowitz’s
   claimed belief that he formed an attorney-client relationship with Boies Schiller was not
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 17 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                         17

   reasonable, especially given that Mr. Dershowitz was a lawyer himself, as well as a noted writer
   and professor in the field of legal ethics.

49. In my opinion, Mr. Dershowitz could not have formed a reasonable belief that he was a client in
   the circumstances presented here. He could not have formed such a reasonable belief for multiple
   reasons, including the following:

               a. In his first (and only) telephone call with Mr. Sires, Mr. Dershowitz was told that
                   Boies Schiller could not agree to represent him until it had checked for conflicts of
                   interest and had received approval from the Firm’s Chairman, David Boies. The
                   Firm never advised Mr. Dershowitz that it had cleared conflicts or that Mr. Boies
                   had approved the representation. These missing pieces would have been highly
                   significant to a professor who had taught professional responsibility at Harvard Law
                   School for many years and had written many articles about professional
                   responsibility.

               b. In his phone call with Mr. Sires, Mr. Dershowitz told Mr. Sires that he could not
                   afford Boies Schiller’s fees, and Mr. Dershowitz and Boies Schiller never agreed
                   upon (or even discussed) the terms of a fee arrangement.

               c. Mr. Dershowitz did not have another phone call with any Boies Schiller lawyer
                   during the eight days the Firm was considering whether to accept the
                   representation.

               d. Mr. Dershowitz never signed a retainer agreement or received a letter of
                   engagement. Nor was he told orally that the Firm would represent him.

               e. Mr. Dershowitz never met in person with any lawyer at Boies Schiller while the
                   Firm was considering whether to represent him. On the contrary, after the Firm
                   had suggested an in-person meeting so that it could better evaluate whether to
                   accept the representation, the Firm cancelled the meeting before it ever occurred.

               f. Boies Schiller did not give Mr. Dershowitz any legal advice.

               g. Mr. Dershowitz was a highly skilled lawyer, a professor of legal ethics, an author of
                   articles on professional responsibility, and a sophisticated litigant who had personal
                   experience forming attorney-client relationships with other lawyers, so he would
           Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 18 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                       18

                  have understood that he could not consider himself a client of a law firm until the
                  firm had completed a conflicts check, cleared conflicts, and agreed to represent him.

       50. The best evidence of what Mr. Dershowitz believed is his own email to Mr. Sires
          immediately after Sires informed Dershowitz that Boies Schiller could not represent him
          due to a conflict. Dershowitz wrote, “Darn. I was really hoping you could come on board.
          Thanks for considering it.” (Emphasis added.) If Mr. Dershowitz had truly believed he
          was already a client at the time Boies Schiller declined his matter, I would have expected
          him to write an email saying, “I thought you had agreed to represent me!” or “You have
          already taken me on as a client and I do not consent to your withdrawal,” or words to that
          effect. He did not.

       51. I am not alone in expressing the opinion that Mr. Dershowitz never formed an attorney-
          client relationship with Mr. Sires or with Boies Schiller. Florida Bar Counsel reached the
          same conclusion. On June 17, 2019, Ms. Joi Pearsall, Bar Counsel for The Florida Bar,
          sent Mr. Dershowitz a “Letter Report of No Probable Cause Finding by the Grievance
          Committee.” This Letter Report said, in part:

                          ... You filed a complaint with The Florida Bar against attorney Sigrid
                  McCawley. After reviewing your complaint as well as Ms. McCawley’s response to
                  your complaint, the committee determined that there is no probable cause for
                  further disciplinary proceedings in this matter.

                         While it appears that you communicated with a member of Ms. McCawley’s
                  law firm and may have been a prospective client of the firm at one point, the
                  documentation provided in this case does not show that you were a
                  client of Ms. McCawley’s law firm. [Emphasis added.]

52. The same conclusion should apply here. The facts and evidence that Mr. Dershowitz has offered
   to this Court in support of his motion to disqualify does not show that he was ever a client of Ms.
   McCawley’s law firm, Boies Schiller.

53. The same implication should be drawn from the letter sent by the Chairperson of New York’s
   Ninth Judicial District Grievance Committee to David Boies on December 31, 2018 informing
   him of the results of the Grievance Committee’s consideration of Mr. Dershowitz’s complaint
   against Mr. Boies. “After deliberation,” the letter said, “the Committee determined that there was
   no breach of the Rules of Professional Conduct on your part. Accordingly, the complaint was
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 19 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                              19

   dismissed.” Likewise, in the District of Columbia, where Mr. Dershowitz filed the same complaint
   against Sigrid McCawley that he filed against her in Florida, the D.C. Office of Disciplinary
   Counsel wrote a letter to Mr. Dershowitz dated September 10, 2018 notifying him that it had
   “completed its investigation” and that it did “not find clear and convincing evidence that Ms.
   McCawley or any other member of Boies Schiller Flexner, LLP (the firm) represented you.”

54. Because Mr. Dershowitz was never a client of Boies Schiller, he does not have the status of a former
   client under Rule 1.9, and Rule 1.9 is not grounds for disqualification.

55. However, the Florida Bar Letter Report of No Probable Cause Finding by the Grievance
   Committee mentions that Mr. Dershowitz may have been a “prospective client” of Boies Schiller,
   so I will leave Rule 1.9 behind and move on to my analysis of New York Rule 1.18 (“Duties to
   Prospective Clients”), the rule governing conflicts with former prospective clients.

   C.      Boies Schiller Has Fully Complied with Rule 1.18

56. Even though Mr. Dershowitz is not a “former client” of Boies Schiller, he was briefly a “prospective
   client,” a term defined in New York Rule 1.18(a) as “a person who consults with a lawyer about
   the possibility of forming a client-lawyer relationship with respect to a matter ....” (Emphasis
   added.) Rule 1.18 expressly allows screening to cure a conflict with a former prospective client,
   and in my opinion Boies Schiller has met the standards established by Rule 1.18 for curing a
   conflict and avoiding disqualification. The most pertinent provisions of Rule 1.18 for present
   purposes are Rule 1.18(c) and (d).

57. Rule 1.18(c) provides as follows:

           (c) A lawyer ... shall not represent a client with interests materially adverse to those of a
           prospective client in the same or a substantially related matter if the lawyer received
           information from the prospective client that could be significantly harmful
           to that person in the matter, except as provided in paragraph (d). If a lawyer is
           disqualified from representation under this paragraph, no lawyer in a firm with which
           that lawyer is associated may knowingly undertake or continue representation in such a
           matter, except as provided in paragraph (d). [Emphasis added.]

58. In my opinion, Boies Schiller never “received information from the prospective client [Mr.
   Dershowitz] that could be significantly harmful” to him in this matter. Rather, the information
   that Boies Schiller received from Mr. Dershowitz consisted of public court filings (which Mr. Sires
   had requested), plus one email addressed to “Friends” (which Mr. Dershowitz sent on his own
           Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 20 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                       20

   volition, unsolicited, without awaiting a request from Mr. Sires). That unsolicited email contained
   information and ideas that Mr. Dershowitz had discussed in public, including on the Today show
   before an audience of millions.

59. On January 22, 2015, Mr. Sires had personally seen the interview of Mr. Dershowitz on the Today
   show. During that interview (available in full at https://www.youtube.com/watch?v=ObmC6TO6xqo),
   Mr. Dershowitz explained his strategy (calling his accusers categorical liars) and presented details
   about some of his evidence regarding Ms. Giuffre (e.g., saying he had “never seen her ... never met
   her,” accusing Ms. Giuffre of submitting a “perjured affidavit,”, saying he “couldn’t have been in
   the places she said,” and asserting that he had visited a certain New Mexico ranch for only one
   hour, with his wife and daughter, and “was never out of their sight”). If Mr. Sires read the email
   from Mr. Dershowitz to “Friends,” he was in a good position to know if anything in it went beyond
   what Mr. Dershowitz had already said on national television because he (Mr. Sires) had seen the
   Today show interview. If the email did not contain information beyond what Mr. Dershowitz had
   broadcast to millions on the Today show, then the email could not be “significantly harmful” to
   Mr. Dershowitz and certainly could not give Boies Schiller an unfair advantage over him, because
   the information the email contained was (like the court papers) was already in the public domain.

60. Indeed, the definition of “confidential information” in New York Rule 1.6(a) provides that
   information is not “confidential” if it is “generally known in the local community ....” In my
   opinion, any information that a person discusses on national television is “generally known in the
   local community” (and probably well beyond the local community). Information that is “generally
   known” cannot be “significantly harmful” to a client because the lawyer who receives it has no
   advantage over any other lawyer. No matter who represents Ms. Giuffre, the information in Mr.
   Dershowitz’s email will be there for the taking.

61. Because Boies Schiller did not receive any information from Mr. Dershowitz that could be
   significantly harmful to him in this matter, Rule 1.18(c) would not prohibit Mr. Sires himself from
   working on this matter. Nor would Rule 1.18(c) prohibit any other lawyer at Boies Schiller from
   working on this matter. Nevertheless, out of an abundance of caution, Boies Schiller erected an
   ethical screen between Carlos Sires and Stuart Singer, on the one hand, and all other lawyers at
   Boies Schiller, on the other hand. As I will discuss next, that screen would be sufficient to avoid
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 21 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                        21

   disqualification of Boies Schiller even if Mr. Sires had received information from Mr. Dershowitz
   that could be significantly harmful to him (which he did not).

   D.      Screening Is Sufficient to Cure Any Conflict and Avoid Disqualification

62. Rule 1.18(d) governs the circumstances under which screening will avoid imputation when a law
   firm wants to oppose a former prospective client even though one or more lawyers in the firm are
   personally disqualified pursuant to Rule 1.18(c). Here, for the reasons set out above regarding
   Rule 1.18(c), no lawyer at Boies Schiller would be disqualified from opposing Mr. Dershowitz in
   this matter. Nevertheless, I will assume for the sake of argument that Mr. Sires and Mr. Singer are
   personally disqualified pursuant to Rule 1.18(c), and I will analyze the screening provisions of Rule
   1.18(d) in that light.

63. New York Rule 1.18(d) provides as follows:

           (d) When the lawyer has received disqualifying information as defined in paragraph (c),
           representation is permissible if:

                   (1) both the affected client and the prospective client have given informed consent,
                   confirmed in writing; or

                   (2) the lawyer who received the information took reasonable measures to avoid
                   exposure to more disqualifying information than was reasonably necessary to
                   determine whether to represent the prospective client; and

                            (i) the firm acts promptly and reasonably to notify, as appropriate,
                            lawyers and nonlawyer personnel within the firm that the
                            personally disqualified lawyer is prohibited from participating in the
                            representation of the current client;

                            (ii) the firm implements effective screening procedures to prevent
                            the flow of information about the matter between the disqualified lawyer
                            and the others in the firm;

                            (iii) the disqualified lawyer is apportioned no part of the fee therefrom;
                            and

                            (iv) written notice is promptly given to the prospective client; and

                   (3) a reasonable lawyer would conclude that the law firm will be able to provide
                   competent and diligent representation in the matter.
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 22 of 32
    Declaration of Professor Roy D. Simon, Jr.                                                           22

64. In my opinion, Boies Schiller has fully satisfied the standards set by Rule 1.18(d), as I will now
    explain section by section.

65. With respect to Rule 1.18(d)(2), Mr. Sires “took reasonable measures to avoid exposure to more
    disqualifying information than was reasonably necessary to determine whether to represent the
    prospective client.” The only documents he asked Mr. Dershowitz to send him were “the
    complaint and other submissions” to the court in Edwards and Cassell v. Dershowitz (the “Defamation
    Action”). Mr. Sires did not request any confidential facts or any ideas or any strategy suggestions.
    Mr. Sires did receive an unexpected and unsolicited email from Mr. Dershowitz while Boies
    Schiller was still considering whether to accept the case, but that email (as explained above) was
    addressed to multiple “Friends” and contained nothing beyond what Mr. Dershowitz had said
    willingly and publicly on the Today show.

66. With respect to Rule 1.18(d)(2)(i), as soon as Boies Schiller determined that it could not represent Mr.
    Dershowitz, the Firm acted “promptly and reasonably to notify, as appropriate, lawyers and
    nonlawyer personnel within the firm that the personally disqualified lawyer is prohibited from
    participating in the representation of the current client.” Specifically, on February 9, 2015, less
    than ten days after Boies Schiller had notified Mr. Dershowitz that the Firm could not represent
    him, Boies Schiller General Counsel Nicholas Gravante sent a memorandum addressed to “BSF
    All Employees” on the subject of “Ethical Wall: Virginia Roberts [Giuffre] (Carlos Sires and Stuart
    Singer).” In my opinion, this Screening Memorandum constituted prompt and reasonable
    notification to the Firm’s lawyers and nonlawyer personnel that Mr. Sires and Mr. Singer were
    “prohibited from participating in the representation of the current client,” Virginia Roberts (now
    known as Virginia Giuffre).

67. With respect to Rule 1.18(d)(2)(ii), Boies Schiller implemented “effective screening procedures to
    prevent the flow of information about the matter between the disqualified lawyer and the others in
    the firm.” The term “Screening” is defined in New York Rule 1.0(t), which provides as follows:

            (t) “Screened” or “screening” denotes the isolation of a lawyer from any participation in a
            matter through the timely imposition of procedures within a firm that are reasonably
            adequate under the circumstances to protect information that the isolated lawyer or the
            firm is obligated to protect under these Rules or other law. [Emphasis added.]

68. The screening was accomplished via a detailed memorandum, on Boies Schiller letterhead, that
    provided as follows:
       Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 23 of 32
Declaration of Professor Roy D. Simon, Jr.                                                       23


                                       MEMORANDUM

      TO: BSF All Employees

      FROM: Nicholas A. Gravante, Jr.

      DATE: February 9, 2015

      RE: Ethical Wall: Virginia Roberts (Carlos Sires and Stuart Singer)

              Boies, Schiller & Flexner LLP (“BSF” or the “Firm”) represents Virginia Roberts
      [Giuffre] in connection with providing legal advice regarding Ms. Robert’s involvement
      as a victim of a sexual trafficking scheme (the “Roberts Representation”). The Firm’s
      representation of Ms. Roberts is highly confidential.

             Carlos Sires and Stuart Singer are partners in the Firm’s Fort Lauderdale office.
      We are taking the following steps to screen Mr. Sires and Mr. Singer from the Roberts
      Representation. BSF has implemented the screening procedures below for handling all
      information and documents related to the Roberts Representation.

                                       Screening Procedures

         1. No one may discuss with Mr. Sires or Mr. Singer any aspect of the Roberts
            Representation or any information in any way relating to those matters. Nor may
            anyone discuss the Roberts Representation in the presence of, or near, Mr. Sires
            or Mr. Singer. Similarly, no one may show Mr. Sires or Mr. Singer any
            documents relating to the Roberts Representation.
         2. All files concerning the Roberts Representation will be segregated and secretarial
            and other staff assignments will be made so that those files will not be accessible
            to Mr. Sires or Mr. Singer. As part of these measures, Mr. Sires and Mr. Singer
            will not have access to the Firm’s limited access computer drive in which data,
            information and documents in connection with the Roberts Representation are
            stored.
         3. Mr. Sires and Mr. Singer will not discuss or share any data, information or
            documents regarding any aspect of the allegations against Alan Dershowitz or
            Alan Dershowitz’s responses to those allegations with any BSF personnel or in
            the presence of or near any BSF personnel.
         4. The Firm’s executives and accounting department will take the necessary steps to
            ensure that Mr. Sires and Mr. Singer will not share in any fees paid to the Firm in
            connection with the Roberts Representation.
         5. All BSF attorneys and non-attorney staff must fully comply with these Screening
            Procedures and instructions.

      If you have any questions concerning these screening procedures, please telephone
      Nicholas Gravante or John LaSalle.
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 24 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                            24

69. In my opinion, this memorandum, which was sent soon after the Firm had rejected Mr. Dershowitz
   as a client, constituted the “timely imposition of procedures” within the Boies Schiller firm that
   were “reasonably adequate under the circumstances to protect” any confidential information that
   Mr. Dershowitz had provided to the Firm. In fact, these screening procedures are far more than
   “reasonably adequate” – they are exemplary. But even if they were not exemplary, they would be
   sufficient under Rule 1.18(d) because New York federal courts have denied motions to disqualify
   even where ethical screens had “shortcomings.” See Arista Records LLC v. Lime Group LLC, 2011 WL
   672254 (S.D.N.Y. 2011) (even though the firm’s screening procedures were “imperfect” and their
   implementation was “flawed,” the Court denied a motion to disqualify Willie, Farr & Gallagher
   “because ‘there are no facts from which it may be inferred’ that Willkie has obtained confidential
   information, and thus, there is no real risk that the trial will be tainted”). Here, there is not an iota
   of evidence that the screen set up by Boies Schiller has been breached and not even defendant’s
   ethics expert has criticized the screening procedures or their implementation, so there is likewise
   no real risk that the trial will be tainted.

70. With respect to Rule 1.18(d)(2)(iii), I understand that the two personally disqualified lawyers (Carlos
   Sires and Stuart Singer) are being “apportioned no part of the fee” from this case. (Indeed, since
   Boies Schiller is handling the matter on a pro bono basis, no lawyer at Boies Schiller will receive a
   fee.)

71. With respect to Rule 1.18(d)(2)(iv), “written notice” was “promptly given to the prospective client”
   (Mr. Dershowitz) by Boies Schiller in the form of a letter advising Mr. Dershowitz that the Firm
   had erected a screen around Mr. Sires and Mr. Singer.

72. With respect to Rule 1.18(d)(3), in my opinion, a “reasonable lawyer would conclude that the law firm
   [Boies Schiller] will be able to provide competent and diligent representation” to its client (Ms.
   Giuffre) in this matter. No one has raised any question regarding this factor.

   E.      The Advocate-Witness Rule Does Not Require Disqualification

73. In my opinion, Mr. Dershowitz has shown no basis to disqualify Boies Schiller under the advocate-
   witness rule, New York Rule 3.7 (“Lawyer as Witness”). That Rule provides as follows:

           (a) A lawyer shall not act as advocate before a tribunal in a matter in which the lawyer is
           likely to be a witness on a significant issue of fact unless:

                   (1) the testimony relates solely to an uncontested issue;
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 25 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                           25

                  (2) the testimony relates solely to the nature and value of legal services rendered in
                  the matter;

                  (3) disqualification of the lawyer would work substantial hardship on the
                  client;

                  (4) the testimony will relate solely to a matter of formality, and there is no reason
                  to believe that substantial evidence will be offered in opposition to the testimony;
                  or

                  (5) the testimony is authorized by the tribunal.
           (b) A lawyer may not act as advocate before a tribunal in a matter if:
                  (1) another lawyer in the lawyer’s firm is likely to be called as a witness on a
                  significant issue other than on behalf of the client, and it is apparent that the
                  testimony may be prejudicial to the client; or
                  (2) the lawyer is precluded from doing so by Rule 1.7 or Rule 1.9. [Emphasis
                  added.]

74. Mr. Dershowitz has advanced a conspiracy theory under which David Boies and Carlos Sires
   would be witnesses, but he supports this theory only with pure speculation, not evidence. In my
   opinion, speculation is insufficient to meet the requirement under Rule 3.7(a) that a person is
   “likely to be a witness on a significant issue of fact ....” (Emphasis added.) As the Second
   Circuit said in Murray v. Metropolitan Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009):

           Rule 3.7 lends itself to opportunistic abuse. “Because courts must guard against the tactical
           use of motions to disqualify counsel, they are subject to fairly strict scrutiny, particularly
           motions” under the witness-advocate rule. [Citation omitted.]

75. With respect to prejudice, which is a factor under Rule 3.7(b), the Second Circuit has been clear
   that a motion to disqualify a firm by imputation under Rule 3.7(b) should not be granted unless
   the moving party can show “specifically how and as to what issues in the case the prejudice may
   occur and that the likelihood of prejudice occurring [to the client of the advocate-witness’s firm] is
   substantial.” Murray v. Metropolitan Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009). Mr. Dershowitz
   does not meet this high standard because he has not shown that Ms. Giuffre will suffer prejudice if
   Boies Schiller is permitted to remain in the case. In my view, therefore, Rule 3.7 provides no basis
   for Boies Schiller to be disqualified. And until sufficient discovery has been taken, it is not possible
   to assess whether any lawyer at Boies Schiller is likely to be a necessary witness on a significant
   issue of fact, or to assess whether any such testimony may be prejudicial to Ms. Giuffre.
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 26 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                              26

76. The Second Circuit has sternly cautioned against imputed disqualification of an entire law firm
   under Rule 3.7(b), which is what Mr. Dershowitz seeks here. In Murray v. Metropolitan Life Ins. Co.,
   supra at 178-179, the court said:

                  ... [D]isqualification by imputation should be ordered sparingly, and only when the
           concerns motivating the rule are at their most acute.

                   Therefore, we now hold that a law firm can be disqualified by imputation only if
           the movant proves by clear and convincing evidence that [A] the witness will provide
           testimony prejudicial to the client, and [B] the integrity of the judicial system will suffer as
           a result. This new formulation is consistent with our prior efforts to limit the tactical
           misuse of the witness-advocate rule. [Emphasis added; citations omitted.]

77. In my opinion, Mr. Dershowitz has not presented “clear and convincing evidence” on either
   branch of the Second Circuit’s demanding test – he has shown neither prejudice to Boies Schiller’s
   client (Ms. Giuffre) nor that the integrity of the judicial system will suffer if Boies Schiller is allowed
   to continue representing her.

78. Moreover, as noted in the next section, disqualification of Boies Schiller would “work substantial
   hardship on the client” (Ms. Giuffre), thus triggering the express exception in Rule 3.7(a)(3). As
   noted in Comment [4] to Rule 3.7, “paragraph (a)(3) recognizes that a balancing is required among
   the interests of the client, of the tribunal, and of the opposing party.” In my opinion, that balance
   weighs heavily in favor of Ms. Giuffre.

79. Other exceptions to Rule 3.7(a) might also apply. For example, the testimony of an advocate-
   witness can be “authorized by the tribunal.” If an exception applies, then even an advocate may
   testify, and there is no basis for disqualifying either the advocate individually or his law firm by
   imputation.

   F.      Mr. Dershowitz Waited Too Long to File His Motion to Disqualify

80. An independent ground for denial of Mr. Dershowitz’s motion to disqualify is laches. In my
   opinion, he waited too long to bring this motion to disqualify, and by his delay he has waived his
   right to bring the motion. He has known since at least March 2015 that Boies Schiller is
   representing Ms. Giuffre, but he has not moved to disqualify Boies Schiller until now.

81. My opinion is not based solely on the passage of time. It is also based on the fact that over the past
   four years Mr. Dershowitz has had at least five discrete opportunities to file a motion to disqualify
   Boies Schiller, on the same grounds he asserts here – and he has at least twice expressly threatened
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 27 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                         27

   to file a motion to disqualify Boies Schiller – but he consciously decided not to file the motion. For
   example:

               a. More than four years ago, in March 2015, Mr. Dershowitz was notified that Boies
                   Schiller had agreed to represent Ms. Giuffre in her capacity as a witness in the
                   Defamation Action that Ms. Giuffre’s lawyers, Brad Edwards and Paul Cassell, had
                   filed against Mr. Dershowitz. If Mr. Dershowitz had sincerely believed that he was
                   a former client of Boies Schiller, or even a former prospective client who had given
                   Boies Schiller confidential information that could be “significantly harmful” to him,
                   he could have moved to disqualify Boies Schiller at that time.

               b. More than three years ago, in March 2016, Mr. Dershowitz expressly threatened
                   Boies Schiller with a motion to disqualify the Firm from representing Ms. Giuffre
                   (as a witness) in the Defamation Action, but he never made good on his threat.

               c. Just under three years ago, on August 11, 2016, Mr. Dershowitz intervened in
                   Giuffre v. Maxwell, Case No. 15-CV-0743 [DE 362-364]. He knew that Boies
                   Schiller was representing Ms. Giuffre in that case but made no effort to disqualify
                   the Firm.

               d. On August 19, 2016, during Ms. Giuffre’s appeal to Florida’s Fourth District Court
                   of Appeal in Case No. 4D16-1847, Mr. Dershowitz’s attorney threatened to
                   disqualify Boies Schiller and sent Boies Schiller an unsigned affidavit titled
                   “Affidavit of Alan Dershowitz in Support of Motion to Disqualify the Law Firm of
                   Boies Schiller & Flexner On the Grounds That Partners Carlos Sires and Stuart
                   Singer Had Confidential Lawyer-Client Communications with Me Regarding this
                   Case.” That unsigned affidavit contained the same assertions Mr. Dershowitz is
                   making before this Court. Again, he never filed the threatened motion to disqualify.

               e. On November 16, 2016, Mr. Dershowitz filed an appeal against Ms. Giuffre in the
                   United States Court of Appeals for the Second Circuit in Case No. 16-3945. Mr.
                   Dershowitz knew that Boies Schiller was representing Ms. Giuffre but he took no
                   steps to disqualify the Firm.

82. The grounds for filing a motion to disqualify in those earlier matters would have been identical to
   the grounds here with respect to former clients and prospective clients because all of those cases
             Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 28 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                        28

   are “substantially related” to Boies Schiller’s supposed representation of Mr. Dershowitz in
   Edwards and Cassell’s Defamation Action against him. As defendant’s own ethics expert states,
   “The factual relationship between the two representations could scarcely be closer. The essential
   disputed question in both is whether Prof. Dershowitz had sexual relations with Giuffre.”
   (Declaration of Bruce Green, ¶ 18.) Thus, whatever grounds Mr. Dershowitz has for seeking
   disqualification now, he also had then.

83. Courts in New York, including courts in the Southern District of New York, are wary of motions
   to disqualify because such motions are often used as a form of “tactical maneuvering” and raise
   concerns about tactical abuse. They have the potential to deprive adversaries of their chosen
   counsel and to impose unnecessary expense and delay on the courts and the parties. Often, a
   motion to disqualify is motivated not by fear that the opposing law firm has an unfair advantage
   against its former client or prospective client, but rather by a desire to inflict pain and
   inconvenience on the opposing firm’s client and to sideline a capable adversary.

84. Those concerns about tactical abuse are troubling in this case. At this point, after Ms. Giuffre has
   been represented by Boies Schiller for more than four years. She would suffer severe prejudice to
   her case if the Court were to disqualify the Firm.           Even defendant’s legal ethics expert
   acknowledges that “Giuffre would be prejudiced by losing the services of a law firm with whom
   she has had a professional relationship for more than four years” (Green Declaration, ¶ 26).

85. Moreover, Boies Schiller is representing Ms. Giuffre pro bono, and she would likely encounter
   substantial difficulty finding replacement counsel that she can afford. If she could not find new
   counsel, she would effectively be forced to abandon her case, because it is hard to imagine a
   nonlawyer representing herself against Professor Alan Dershowitz and his zealous team of lawyers.
   Even if she did locate new counsel, that new counsel would need time to get up to speed on this
   complex and hard-fought case, causing delay in the court system. New counsel would need to
   review thousands of pages of documents not only in this case but also in related cases, such as
   Edwards and Cassell v. Dershowitz and Giuffre v. Maxwell, which revolve around the same nucleus of
   operative facts. The record in those related cases is voluminous because Mr. Dershowitz is highly
   litigious and aggressive, and has filed numerous motions, discovery requests, and other court
   papers.
               Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 29 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                          29

86. In sum, in my opinion Mr. Dershowitz, who has known about the possibility of filing a motion to
   disqualify Boies Schiller for the past four years, should not be allowed to gain a tactical advantage
   at the expense of Ms. Giuffre. He has delayed too long to bring this motion.

   G.      Defendant’s Expert Relies on Incorrect Facts and Faulty Analysis

87. The declaration submitted by defendant’s legal ethics expert, Professor Bruce Green, reaches
   erroneous conclusions because it is based on incorrect factual assumptions and flawed legal
   analysis.

88. Professor Green says early in his declaration that his opinion is “[b]ased on the facts provided for
   my review” (¶ 3), and specifically on “the facts set forth in Prof. Dershowitz’s Declaration in support
   of his motion” (¶ 10). Where those facts are incorrect, Professor Green’s opinions are also incorrect.

89. Professor Green assumes that Mr. Dershowitz was a former client of Boies Schiller. That is
   incorrect. Accordingly, his entire analysis under Rule 1.9 is incorrect. (See Green Declaration, ¶¶
   17-22.) Rule 1.9 affords protection only to former clients. A person who is not a former client
   cannot base a motion to disqualify on Rule 1.9.

90. Mr. Dershowitz is a former “prospective client,” and is thus entitled to the far more limited
   protections in Rule 1.18, but Professor Green’s analysis of Rule 1.18 is factually and legally flawed.
   Contrary to Professor Green’s opinions:

                 a. Boies Schiller “took reasonable measures to avoid exposure to more disqualifying
                    information than was reasonably necessary to determine whether to represent the
                    prospective client,” thus complying with Rule 1.18(d)(2). Professor Green
                    mistakenly assumes that Mr. Sires “offered to review relevant documents.” (Green
                    Declaration, ¶ 14.) In fact, Mr. Sires asked Mr. Dershowitz to send him only “the
                    complaint and other submissions” in the Defamation Action. Mr. Sires did not
                    request any facts or any ideas or strategy suggestions.

                 b. Mr. Dershowitz never sent “prejudicial, disqualifying information” to Boies Schiller
                    (Green Declaration, ¶ 25) or any information that could be “significantly harmful”
                    to him in this matter. Rather, he sent an unsolicited email to Mr. Sires, before Boies
                    Schiller had agreed to accept his case, that was addressed to “Friends” and that
       Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 30 of 32
Declaration of Professor Roy D. Simon, Jr.                                                         30

              contained information that Mr. Dershowitz had already broadcast to an audience
              of millions on the Today show.

          c. Boies Schiller complied with Rule 1.18(d)(2)(i) by acting “promptly and reasonably
              to notify, as appropriate, lawyers and nonlawyer personnel within the firm that the
              personally disqualified lawyer is prohibited from participating in the representation
              of the current client.” Likewise, Boies Schiller complied with Rule 1.18(d)(2)(ii) by
              implementing “effective screening procedures to prevent the flow of information
              about the matter between the disqualified lawyer and the others in the firm.”
              Professor Green objects that “there is no way to know how many other lawyers and
              non-lawyers at the Boies Schiller Firm had access to Prof. Dershowitz’s information
              before the screen was purportedly put in place and how effectively the screen has
              been implemented during the four years prior to this lawsuit” (Green Declaration,
              ¶ 22) – but that objection is unpersuasive. There is a way to know because the
              relevant attorneys have all submitted sworn affidavits confirming that they have
              abided by the screen.

   91. With respect to Rule 3.7, Professor Green acknowledges that “motions under Rule 3.7 are
      often considered premature at the outset of a lawsuit, because it is often hard to know before
      depositions are taken whether a lawyer will be a necessary witness.” (Green Declaration, ¶
      29.) Here, Mr. Dershowitz’s motion under Rule 3.7 is especially premature because he has
      not even answered the complaint and his conspiracy theory has not yet been tested by
      discovery or by a motion for summary judgment. Ms. Giuffre’s Complaint by itself does
      not transform David Boies and other lawyers at Boies Schiller into “necessary, indeed
      essential, witnesses” at this early stage of the litigation, as Professor Green asserts. (Green
      Declaration, ¶ 29.)

   92. Even if Mr. Boies or other Boies Schiller lawyers are later determined to be “necessary”
      witnesses, it is sheer conjecture at this point to say that their testimony “will be prejudicial
      to Giuffre’s claims that she in fact had sexual relations with Prof. Dershowitz ....” (Green
      Declaration, ¶ 30.) Rule 3.7 and Second Circuit case law setting a stringent standard under
      that rule provide no basis to disqualify the entire Boies Schiller law firm, which has been
      representing Ms. Giuffre for more than four years, based on speculation that some lawyers
       Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 31 of 32
Declaration of Professor Roy D. Simon, Jr.                                                        31

      in that firm might at some point become necessary witnesses whose testimony may be
      prejudicial to their client.

   93. With respect Mr. Dershowitz’s long delay in seeking to disqualify Boies Schiller, Professor
      Green is incorrect that there “was not much more that Prof. Dershowitz could do until
      now, because the Firm was not previously adverse to him in a lawsuit in which he could
      move for disqualification.” (Green Declaration, ¶ 26.) There was a great deal Mr.
      Dershowitz could have done, and he knew it. He twice expressly threatened to seek to
      disqualify Boies Schiller.

          a. In March 2016 in the Defamation Action, Cassell and Edwards v. Dershowitz, Mr.
              Dershowitz threatened to a motion disqualify Boies Schiller but never filed such a
              motion.

          b. In August 2016, during Ms. Giuffre’s appeal to Florida’s Fourth District Court of
              Appeal, Mr. Dershowitz’s attorney threatened to move to disqualify Boies Schiller
              and supported the threat with an unsigned affidavit headed “Affidavit of Alan
              Dershowitz in Support of Motion to Disqualify the Law Firm of Boies Schiller &
              Flexner On the Grounds That Partners Carlos Sires and Stuart Singer Had
              Confidential Lawyer-Client Communications with Me Regarding this Case.” That
              unsigned affidavit contained the same allegations that Mr. Dershowitz levels against
              Boies Schiller here, but again Mr. Dershowitz did not file a motion to disqualify.

          c. Professor Green does not acknowledge either of these threats (or the other instances
              mentioned earlier where Mr. Dershowitz had opportunities to seek to disqualify
              Boies Schiller but failed to take any action).

          d. In my opinion, because Mr. Dershowitz has known four more than four years that
              Boies Schiller represents Ms. Giuffre in connection with cases revolving around Mr.
              Dershowitz’s alleged sexual relations with her, because Mr. Dershowitz has
              bypassed multiple opportunities to seek the Firm’s disqualification, and because Ms.
              Giuffre would suffer great prejudice if she were to lose her trusted counsel after four
              years of representation, Mr. Dershowitz has forfeited his opportunity to bring this
              motion.
            Case 1:19-cv-03377-LAP Document 34 Filed 07/03/19 Page 32 of 32
   Declaration of Professor Roy D. Simon, Jr.                                                        32

                                                   Conclusion

94. In my opinion, to a reasonable degree of professional certainty, there is no basis under the New
   York Rules of Professional Conduct for disqualifying Boies Schiller as counsel to Ms. Giuffre.
   Disciplinary authorities in New York, the District of Columbia, and Florida have dismissed
   grievances filed by Mr. Dershowitz based on the same facts and arguments that he presents here,
   and these dismissals demonstrate that he is not a former client of Boies Schiller and that his motion
   to disqualify lacks any basis in the Rules of Professional Conduct. In any event, Mr. Dershowitz
   has waited too long to file this motion to disqualify.

95. I declare under penalty of perjury that the foregoing is true and correct.

   Executed on July 3, 2019.

                                                            Respectfully submitted,



                                                            ____________________________________
                                                            Roy D. Simon, Jr.
